Citation Nr: 0832167	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-30 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis, left knee, with 
soft tissue calcification, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected dislocation, right knee, operated with 
residual instability, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to November 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in October 2007 at the local RO before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
testimony is in the claims file.

The Board notes that in a September 2006 statement, the 
veteran raised the issues of entitlement to service 
connection for a psychological disability and allergies, and 
entitlement to an increased evaluation for his degenerative 
arthritis of the right knee.  As these issues are not 
currently within the Board's jurisdiction, they are referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran is asserting that his bilateral 
knee disorder is more severe than reflected by the current 20 
percent rating assigned to each knee.  At his October 2007 
hearing, the veteran testified that although the March 2005 
VA examiner reported that the veteran walked with a normal 
gait and had no unusual shoe wear, he does in fact limp, 
favoring his left leg, which results in abnormal shoe wear.  
During the hearing, he produced several pairs of shoes that 
appear to show abnormal wear.  Furthermore, the veteran also 
testified that several weeks prior to his October 2007 
hearing, he tripped and experienced problems with his left 
knee as a result.  The veteran also testified that his 
bilateral knee condition had worsened since the time of the 
March 2005 VA examination, namely with regard to the left 
knee.  Thus, as the veteran has asserted an increase in 
severity of his bilateral knee disability since the most 
recent VA compensation and pension examination, the Board is 
of the opinion that the veteran should be afforded a new VA 
examination to determine the current severity of his service 
connected bilateral knee disorder.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).  

Furthermore, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for an increased evaluation for his back 
disorder.  The letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  If 
the Diagnostic Codes under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
RO should provide at least general notice 
of that requirement to the claimant.  
Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The veteran should be scheduled for an 
appropriate VA orthopedic examination to 
determine the current severity of the 
veteran's service-connected bilateral knee 
disorder.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies, such as x-rays, should 
be performed.

The examiner must fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses related to the 
veteran service-connected bilateral knee 
disorder.  The examiner should perform 
range of motion testing and note any 
decreased range in motion upon repetition 
testing.  In addition, the examiner should 
specify for each knee whether any 
recurrent subluxation or lateral 
instability is slight, moderate, or 
severe. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claims.  If any 
benefit sought remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



